Order entered November 14, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00866-CV

                       MICHAEL WIERSCHEM, M.D., Appellant

                                             V.

          WILLIAM BOURGEOIS AND CAROLYN BOURGEOIS, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02281-2018

                                         ORDER
       Before the Court is appellant’s November 12, 2019 unopposed motion for an extension of

time to file his reply brief. We GRANT the motion and extend the time to November 18, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE